Citation Nr: 0508176	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  99-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  He died in May 1998.  The appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the New York, 
New York Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for the cause of the veteran's death.

In the course of the appeal for service connection for the 
cause of the veteran's death, the appellant also indicated 
that she was claiming entitlement to accrued benefits, based 
on a claim that was pending at the time of the veteran's 
death.  The veteran had a pending claim to reopen previously 
denied claims for service connection for an epigastric hernia 
and for psoriasis.  In a September 2002 rating decision, the 
RO denied the appellant's claim for accrued benefits.  The 
appellant did not appeal the September 2002 rating decision.  
Therefore, the issue of accrued benefits is not before the 
Board on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  At the time of his death, service connection was not 
established for any abdominal disorder.

3.  Tinea on the right knee, the veteran's only service-
connected disorder, did not cause or contribute to causing 
his death.


CONCLUSION OF LAW

A service-connected disorder did not cause or contribute to 
causing the veteran's death.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part of that 
evidence VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In a June 2002 
letter, the RO sent the appellant notice regarding these 
matters.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The appellant was asked in the 
June 2002 letter to advise VA if there were any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  In a 
November 2004 letter, the appellant was advised that she 
needed to submit all evidence in her possession.  She was 
also advised what evidence VA had requested, and notified in 
the June 2002 and November 2004 letters, and in the April 
1999 statement of the case, what evidence had been received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Fourth, the appellant was not prejudiced by VA's issuance of 
a VCAA letter until after the January 1999 rating decision.  
In this regard, the VCAA became law in November 2000.  While 
the United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim, Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004), the Court explained in Pelegrini 
that failure of an agency of original jurisdiction (AOJ) (in 
this case, the RO) to give a claimant the notice required 
under the VCAA prior to an initial unfavorable adjudication 
of the claim does not require the remedy of voiding the AOJ 
action.  Rather, it is sufficient remedy for the AOJ to 
provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.  In this case, the RO 
provided the required notice in June 2002.  The lack of full 
notice prior to the initial decision is corrected.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service Connection for the Cause of the Veteran's Death

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran died in May 1998.  The death certificate listed 
the cause of his death as shock, due to or as a consequence 
of "acute abdomen."  Prostate carcinoma was listed as a 
significant condition contributing to death but not related 
to the cause.

In June 1998, the appellant filed a claim for dependency and 
indemnity compensation based on claimed service connection of 
the cause of the veteran's death.  The appellant asserted 
that acute abdominal pain led to shock, which had led to the 
veteran's death.  The appellant contended that the veteran's 
acute abdominal pain was caused by his hernia and stomach 
condition, and that the hernia and stomach conditions were 
connected to his service.

At the time of the veteran's death, service connection was 
not established for any abdominal disorder.  In January 1946, 
the veteran filed a claim for service connection for a hernia 
on the abdomen and for psoriasis on the left knee.  In a 
March 1946 rating decision, the RO granted service connection 
for tinea on the right knee, and denied service connection 
for an epigastric fat hernia, and for psoriasis on the left 
knee.

In January 1996, the veteran filed a claim of entitlement to 
service connection for a hernia, gastroenteritis, and 
psoriasis.  In a July 1996 rating decision, the RO found that 
new and material evidence had not been received to reopen the 
claims of entitlement to service connection for an epigastric 
fat hernia and for psoriasis.  The RO also denied service 
connection for gastroenteritis.  

In February 1997, the veteran filed a notice of disagreement 
(NOD) with the July 1996 rating decision.  The RO issued a 
statement of the case in April 1997, and the veteran filed a 
substantive appeal in May 1997.  Thus, the veteran perfected 
an appeal of the July 1996 rating decision.  That appeal was 
still pending, however, when he died in May 1998.  At the 
time of his death, then, the only condition for which service 
connection was established was tinea on the right knee.

The abdominal condition that the appellant contends is 
connected to the veteran's death is not a service-connected 
condition.  First, there is no competent evidence linking an 
abdominal disorder to service.  Second, while service medical 
records do reflect evidence of an epigastric hernia, these 
records also show that the epigastric hernia was of a 
congenital nature and that it existed prior to induction.  
Congenital defects may not be service connected.  38 C.F.R. § 
3.303(c) (2004).  Most importantly, no competent evidence 
links an epigastric hernia to the cause of death. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for the cause of the veteran's death.  
Hence, the claim is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


